Citation Nr: 9904575	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  97-21 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lichen planus due to 
exposure to fuels, lubricants and antimalarial drugs during 
service, or alternatively, due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service in the U.S. Army from 
January 1970 to August 1971, with service in the Republic of 
Vietnam.  He also was a member of the Army National Guard 
from August 1976 to August 1978.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 1996 rating decision, in which the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim for service connection for lichen planus.  In a 
Supplemental Statement of the Case, dated in June 1997, the 
RO addressed the appellant's contentions that lichen planus 
was due to exposure to chemicals and Agent Orange during 
service.  The issue of the case has been rephrased to better 
address the appellant's contentions.


FINDINGS OF FACT

1.  The appellant had active service with the U.S. Army from 
January 1970 to August 1971, with service in the Republic of 
Vietnam during the Vietnam Era.

2.  Lichen planus was first manifested several months 
following the appellant's discharge from active service.

3.  Lichen planus is not among the diseases legally presumed 
to be due to exposure to a herbicide agent, including Agent 
Orange.

4.  No medical evidence has been presented or secured to 
establish a nexus between lichen planus and active service, 
to include exposure to fuels, lubricants, antimalarial drugs 
and herbicides during service.


CONCLUSION OF LAW

The claim for service connection for lichen planus due to 
exposure to fuels, lubricants and antimalarial drugs during 
service or, alternatively, due to exposure to Agent Orange, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends, in essence, that his skin disorder, 
diagnosed as lichen planus, stems from his direct, physical 
contact with fuel and lubricant products, as well as his 
probable exposure to Agent Orange, during his period of 
active service.  He has also submitted information contained 
in medical publications entitled Dermatology in General 
Medicine and Cutaneous Medicine and Surgery which indicate 
that drugs most likely linked to lichenoid drug eruptions are 
antimalarials (e.g. quinacrine), gold and penicillamine.

During his appearances before the RO in December 1996 and the 
undersigned in Washington, D.C. in October 1998, the 
appellant testified that during his service in the Republic 
of Vietnam, his occupational specialty involved inventory 
control of fuel and lubricant products.  This occupation 
involved direct, physical contact with various chemicals to 
include "JP4 gas" for jet engines, diesel fuel, mow gas, 
"DFM," "HDR," "HD30" and propane.  He was not issued any 
protective clothing.  He did not specifically remember 
exposure to Agent Orange, but he indicated that he was there 
long enough to have been exposed.  He denied any skin 
abnormality prior to, or during, active service.

The appellant next testified to developing skin lesions, 
described as charcoal gray- like patches with fluid inside, 
several months following his discharge from service.  The 
outbreak occurred about the same time he began employ with 
the International Paper Company as a laborer for a five- 
month period, but he denied chemical exposure at this time.  
Several months after the initial outbreak, the skin condition 
broke out over most of his body.  In March of 1972, he began 
a long- term career with the State of Arkansas Department of 
Finance as a tax auditor, and he denied chemical exposure 
during this career.  He testified that he received treatment 
by Dr. Carl Bell, a general practitioner, from approximately 
1972 to 1975.  He was treated with various topical ointments 
with no success, and he indicated that treatment records from 
Dr. Bell were unavailable.  In 1975, he began treatment with 
dermatologist Dr. Charles M. Davis.  He was originally 
diagnosed with pityriasis rosea, but punch biopsy findings 
indicated a diagnosis of lichen planus.  He had never been 
told the etiology of his condition, and recent VA testing 
ruled out underlying disease of syphilis or hepatitis as a 
possible cause.  His research at a medical library indicated 
that lichen planus usually resolves in a time period ranging 
anywhere from 1 to 15 years, but his skin condition continued 
to be chronic.

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service disease or injury and the 
current disability as provided by competent medical evidence.  
See Caluza v. Brown, 7 Vet.App. 498 (1995); see also 
38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet.App. 465 
(1994); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  For 
certain enumerated diseases, service connection may also be 
granted on a presumptive basis.  See 38 C.F.R. §§ 3.307 and 
3.309.  Where a veteran who served in the Republic of Vietnam 
during the Vietnam Era shows a current manifestation of a 
presumptive disease related to herbicide exposure, no more 
evidence is necessary to establish a well grounded claim.  
Brock v. Brown, 10 Vet.App. 155, 162-63 (1997).

The appellant's DD Form 214 shows that he served in the 
Republic of Vietnam during the Vietnam Era from the time 
period of June 1970 to August 1971.  He is the recipient of 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
Service medical records (SMR's) are negative for complaint, 
treatment, manifestation or diagnosis of any skin 
abnormality.  As indicated in his testimony, the appellant 
has denied the manifestation of his skin condition during 
active service.

From the time period of 1975 to through March 1991, the 
appellant was intermittently treated for his lichen planus by 
Charles M. Davis, M.D., who is a Diplomate of the American 
Board of Dermatology and is a Fellow of the American Academy 
of Dermatology.  The diagnosis of lichen planus was confirmed 
by punch biopsy dated in October 1980.  His treatment regimen 
included Topicort Cream and a four week course of Prednisone.  
He was treated for an allergy of the face and eyes with 
Benadryl and Topicort by Cleon A. Flowers, M.D., in February 
1991.

VA treatment records show initial treatment in November 1988 
for diffuse macular, scaly eruption of the trunk and 
extremities suggestive of pityriasis but atypical.  Punch 
biopsy, dated in January 1989, indicated a more likely 
diagnosis of lichen planus, but another histologic 
differential diagnosis of pityriasis lichenoides chronica 
could not be ruled out.

In January 1997, the appellant underwent a comprehensive VA 
Compensation and Pension examination.  The VA examiner 
indicated that his review of the claims folder, to include 
the October 1980 punch biopsy conducted for Dr. Davis, showed 
that a diagnosis of lichen planus was "highly probable."  
However, lichen planus usually resolved within 2 or 3 years 
and the appellant's skin condition had remained chronic for 
many years.  He noted that the 1989 VA punch biopsy was 
consistent with a diagnosis of lichen planus, but he also 
noted that the examiners hedged a bit on the diagnosis as 
pityriasis lichenoides chronica, a disorder of atypical 
lymphocyte which is somewhat related to skin lymphoma, could 
not be ruled out.  Physical examination revealed that the 
appellant was diffusely xerotic, and areas of the right hip 
and trunk were noted to have diffusely scattered 
hyperpigmented macules with scale.  There were no purple 
polygonal papules or plaques characteristic of lichen planus.  
Additionally, the buccal mucosa was not noted to have 
Wickham's stria, and the primary area of involvement was the 
trunk and extremity.  In the examiner's opinion, a diagnosis 
of a dermatitis like this was broad, and a specific diagnosis 
could not be given.  He indicated that the differential 
diagnosis should include mycosis fungoides, which is a 
cutaneous T cell lymphoma, or pityriasis lichenoides 
chronica.  Both of these diagnoses fit much more with the 
appellant's diagnostic picture, and they could often have 
histology similar to lichen planus.

In June 1997, the appellant underwent another VA Compensation 
and Pension examination with the physician who previously 
examined him in January 1997.  The examiner reported that 
repeat punch biopsy, conducted at the Little Rock VAMC, 
revealed findings which were nonspecific.  Physical 
examination at this time revealed lichenoid dermatitis over 
his trunk and extremities consistent with lichen planus.  He 
had several hyperpigmented macules that were lichenoid in 
appearance.  There were no purple polygonal papules or 
plaques seen in early or acute lichen planus, but this 
finding was consistent with the hypertrophic variety.  There 
was a hint of leukoedema or leukoplakia, which was not 
present during the January 1997 examination, which was 
suggestive of Wickham's stria which was seen in lichen 
planus.  Impression was of hypertrophic variety lichen 
planus, although this impression needed to be confirmed as 
underlying diseases of hepatitis C and B have been associated 
with chronic lichen planus.  Additionally, serial punch 
biopsies were recommended as mycosis fungoides, a more severe 
disease process, sometimes mimicked symptomatology associated 
with lichen planus.

VA outpatient treatment records reveal a January 7, 1998 
punch biopsy report which confirmed a diagnosis of 
"classic" lichen planus.  Hepatitis B and C screens were 
conducted on January 13, 1998, but the results are not of 
record.  However, the appellant has testified that these 
results were negative.

In this case, there is no dispute that the appellant served 
in the Republic of Vietnam during the Vietnam Era.  As a 
matter of law, he is presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  VA laws and 
applicable regulatory provisions pertaining to Agent Orange 
and herbicide exposure stipulate the diseases for which 
service connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1998).  The diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft- 
tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).

In this case, the appellant has a skin disorder diagnosed as 
lichen planus.  Such diagnosis has been confirmed by January 
1998 VA punch biopsy findings.  Lichen planus is not among 
the presumptive Agent Orange diseases listed under 38 C.F.R. 
§ 3.309(e).  As such, the appellant is not entitled to 
service connection based upon the presumption that his skin 
disease is due to his exposure to herbicides.

Notwithstanding the fact that the foregoing presumption is 
not applicable in the present case, the United States Court 
of Appeals for the Federal Circuit has held that specific VA 
regulations which provide for presumptive service connection 
do not preclude a veteran from establishing service 
connection with proof of actual, direct causation.  See 
Combee v. Brown, 34 F.3d 1039, 1040 (1995).  As stated above, 
service connection may be warranted for disease or disability 
incurred or aggravated during active service under the 
general laws and regulations governing VA compensation 
entitlement.  Id.; see 38 U.S.C.A. §§ 1110, 1112, 1131, 1133 
(West 1991).  

Upon review of the entire record, there is no evidence of 
lichen planus, or any other skin disease, until the appellant 
first noticed skin lesions on his hips several months 
following his discharge from service.  It is not contended, 
and it is not shown, that any active pathology of a skin 
disease was present during service.  Furthermore, there is no 
competent medical evidence which shows a causal relationship, 
or nexus, between events during active service, to include 
his exposure to fuels, lubricants, antimalarial drugs and/or 
herbicides, and his lichen planus.  Finally, lichen planus is 
not one of the chronic diseases subject to presumptive 
service connection under 38 C.F.R. § 3.309(a).

Rather, in this case, the statements of the appellant 
constitutes the only evidence that might be taken to suggest 
a causal relationship, or nexus, between his lichen planus 
and his period of active service.  However, his lay 
statements, speaking as they do to questions of medical 
etiology, are insufficient to well ground this claim.  
Grottveitt, 5 Vet.App. at 93.  He is deemed competent to 
describe his symptoms prior to, during, and subsequent to his 
period of active service, is not competent on questions 
requiring medical expertise, to include questions of medical 
causation.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Additionally, he has submitted medical literature in support 
of his claim, but the Board notes that such articles, in and 
of themselves, are insufficient to well ground this case.  
See Sacks v. West, 11 Vet.App. 314 (1998)(generic medical 
evidence that does not specifically opine to the particular 
facts of a case, without additional medical opinion, is 
insufficient to well ground a claim).  In this regard, the 
appellant's service immunization record does not show 
treatment with antimalarial drugs.  But even assuming, 
arguendo, that the appellant received treatment with 
antimalarial drugs in service, the medical treatises speak to 
a possible association between antimalarials and lichenoid 
drug eruptions, but they do not address the particular facts 
of the appellant's case.  Accordingly, not all of the Caluza 
elements are present, and the claim is not well grounded.

Accordingly, the Board must deny the appellant's claim of 
service connection for lichen planus due to exposure to 
fuels, lubricants and antimalarial drugs during service, or 
alternatively, due to exposure to Agent Orange.  See 
Edenfield v. Brown, 8 Vet.App. 384 (1996) (en banc) 
(disallowance of a claim as not well grounded amounts to a 
disallowance of the claim on the merits based on 
insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where it 
is not well grounded, VA may be obligated under 38 U.S.C.A. § 
5103(a) to advise a claimant of evidence needed to complete 
his or her application.  During his appearance before the 
undersigned, the appellant indicated his awareness that he 
lacked medical evidence of a causal relationship, or nexus, 
between his lichen planus and active service.  He was given 
an additional 60 days to allow him time to obtain such an 
opinion, but no such opinion has been forthcoming.  He has 
not referenced any existing evidence which arguably would 
well ground the claim, and, therefore, VA has no further duty 
under 38 U.S.C.A. § 5103(a).


ORDER

A well grounded claim of service connection for lichen planus 
due to exposure to fuels, lubricants and antimalarial drugs 
during service, or alternatively, due to exposure to Agent 
Orange not having been submitted, the claim is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

